
	
		I
		112th CONGRESS
		1st Session
		H. R. 1125
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Budget,
			 Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a fee on transactions which would eliminate
		  the national debt and replace the income tax on individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Free America
			 Act.
		2.Findings;
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)The current tax
			 structure creates economic distortions that limit growth and job
			 creation.
				(2)The estimated cost
			 of compliance to taxpayers is five billion hours and approximately $200
			 billion.
				(3)Restructuring the
			 tax code will promote economic prosperity.
				(4)Replacing existing
			 Federal taxes with a fee on transactions eliminates systemic inefficiency that
			 plagues the current tax code.
				(5)The United States, from its beginning in
			 1790 to the present, has been free of a national debt for only two years, 1834
			 and 1835.
				(6)The national debt
			 has grown from $75.5 million in 1790 to $9.4 trillion as of December
			 2010.
				(7)Expressed as a
			 percentage of gross domestic product (GDP), the national debt reached a high of
			 108.6 percent of GDP in 1946.
				(8)After 1946, the
			 national debt as a percentage of GDP declined, reaching a low of 32.5 percent
			 in 1981.
				(9)The large budget
			 deficits of the 1980s and 1990s reversed this trend and pushed the percentage
			 to another high of 49.5 percent in 1993.
				(10)The Federal
			 budget surpluses from fiscal year 1998 to fiscal year 2001 were used to retire
			 a portion of the publicly held national debt.
				(11)Between fiscal
			 year 1997 and fiscal year 2001, the publicly held portion of the national debt
			 declined by more than $400 billion.
				(12)Since fiscal year
			 2002, a return to budget deficits has caused the debt to grow again.
				(b)PurposesThe
			 purpose of section 3 of this Act is to establish a fee on most transactions.
			 Such fee—
				(1)is different than a sales tax in that a
			 sales tax is charged only on sales to the final consumer and the transaction
			 fee would apply to intermediate users as well as end users,
				(2)is different than
			 a value added tax (VAT), commonly used in European and other countries, in that
			 a VAT is imposed only on a portion of a transaction’s value (roughly the
			 difference between an item’s selling price and its cost) and the transaction
			 fee would apply to the entire amount of the transaction, and
				(3)is intended to
			 raise sufficient revenue to—
					(A)eliminate the national debt, which was $6.3
			 trillion in January 2009, during a period of 10 years and to phase out the
			 income tax on individuals, including interest payments on the national debt,
			 which will total $1 trillion annually by 2020 under current fiscal policy, and
			 will account for 17 percent of all Federal spending, and
					(B)provide incentives for private sector
			 investment in capital goods such as manufacturing plants and facilities, clean
			 energy generation, and infrastructure development, creating the economic
			 conditions for increased capital stocks and greater economic output, leading to
			 job growth and economic expansion.
					3.Implementation of
			 a transaction fee
			(a)In
			 generalSubtitle D of the Internal Revenue Code of 1986 is
			 amended by inserting after chapter 36 the following new chapter:
				
					37Transaction
				fee
						
							Sec. 4501. Imposition of transaction fee.
						
						4501.Imposition of
				transaction fee
							(a)In
				generalThere is hereby
				imposed on every specified transaction a fee in an amount equal to 1 percent of
				the amount of such transaction.
							(b)Specified
				transactionFor purposes of this chapter—
								(1)In
				generalThe term specified transaction means any
				transaction that uses a payment instrument, including any check, cash, credit
				card, transfer of stock, bonds, or other financial instrument.
								(2)ExceptionsThe
				term specified transaction shall not include—
									(A)any transfer
				between accounts of the taxpayer, and
									(B)any deposit into a
				personal account of an individual.
									(3)TransactionThe
				term transaction includes retail and wholesale sales, purchases of
				intermediate goods, and financial and intangible transactions.
								(c)Liability for
				feePersons become liable for the fee at the moment the person
				exercises control over a piece of property or service, regardless of the
				payment method.
							(d)CollectionThe
				fees will be collected by the seller or financial institution servicing the
				transaction and shall be paid over to the Secretary. In the case of a person
				who fails to collect and pay over the fee as required under this subsection,
				such person shall become liable for the fee not so collected and paid
				over.
							(e)Potential
				exclusionsSubsection (a)
				shall not apply to transactions involving stock (and any options or derivatives
				with respect to stock) until—
								(1)such time as the
				United States enters into an international agreement that regulates domestic
				and international stock exchanges, or
								(2)the Secretary
				issues recommendations regarding the application of the fee as it applies to
				stock.
								(f)RegulationsThe
				Secretary shall issue such regulations or other guidance as may be necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance which require reporting of such information as the Secretary
				determines appropriate to prevent under reporting of the amounts on which a fee
				is imposed by this
				section.
							.
			(b)Clerical
			 amendmentThe table of chapters for the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to section 36 the
			 following new item:
				
					
						Chapter 37. Transaction
				fee
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to transactions in calendar years beginning after the
			 date of the enactment of this Act.
			4.Income tax credit
			 during period that transaction fee and individual income tax are in
			 effect
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit during
				period of transaction fee and individual income tax
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 1 percent of the taxpayer’s
				adjusted gross income.
						(b)Phaseout based
				on adjusted gross incomeThe credit allowed under subsection (a)
				for any taxable year shall be reduced (but not below zero) by an amount which
				bears the same ratio to the amount of such credit (determined without regard to
				this subsection) as—
							(1)the excess (if any) of the taxpayer’s
				adjusted gross income for such taxable year over $100,000 ($250,000 in the case
				of a joint return), bears to
							(2)$10,000 ($20,000
				in the case of a joint
				return).
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Credit during period of transaction fee and
				individual income
				tax.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning during calendar years beginning after the date of the enactment
			 of this Act.
			5.Establishment of task
			 force
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at
			 the end the following new section:
				
					316.Establishment of Task Force for Responsible Fiscal
		  Action(a)DefinitionsIn
				this section:
							(1)Task
				forceThe term Task Force means the Bipartisan Task
				Force for Responsible Fiscal Action established under subsection (b)(1).
							(2)Task force
				billThe term Task Force bill means a bill
				consisting of the proposed legislative language of the Task Force recommended
				under subsection (b)(3)(B) and introduced under subsection (e)(1).
							(3)Fiscal
				imbalanceThe term fiscal imbalance means the gap
				between the projected revenues and expenditures of the Federal
				Government.
							(b)Establishment of
				task force
							(1)EstablishmentThere
				is established in the legislative branch a task force to be known as the
				Bipartisan Task Force for Responsible Fiscal Action.
							(2)Purposes
								(A)ReviewThe
				Task Force shall review the fiscal imbalance of the Federal Government,
				including—
									(i)analyses of
				projected Federal expenditures;
									(ii)analyses of
				projected Federal revenues; and
									(iii)analyses of the
				current and long-term actuarial financial condition of the Federal
				Government.
									(B)Identify
				factorsThe Task Force shall identify factors that affect the
				long-term fiscal imbalance of the Federal Government.
								(C)Analyze
				potential courses of actionThe Task Force shall analyze
				potential courses of action to address factors that affect the long-term fiscal
				imbalance of the Federal Government.
								(D)Provide
				recommendations and legislative languageThe Task Force shall
				provide recommendations and legislative language that will significantly
				improve the long-term fiscal imbalance of the Federal Government, including
				recommendations addressing—
									(i)Federal
				expenditures;
									(ii)Federal revenues;
				and
									(iii)the current and
				long-term actuarial financial condition of the Federal Government.
									(3)Duties
								(A)In
				generalThe Task Force shall address the Nation’s long-term
				fiscal imbalances, consistent with the purposes described in paragraph (2), and
				shall submit the report and recommendations required under subparagraph
				(B).
								(B)Report,
				recommendations, and legislative language
									(i)In
				generalNot earlier than November 1, 2011, and not later than
				November 18, 2011, the Task Force shall vote on a report that contains—
										(I)a detailed
				statement of the findings, conclusions, and rec­om­men­da­tions of the Task
				Force;
										(II)the assumptions,
				scenarios, and alternatives considered in reaching such findings, conclusions,
				and recommendations; and
										(III)proposed
				legislative language to carry out such recommendations as described in
				paragraph (2)(D).
										(ii)Approval of
				reportThe report of the Task Force submitted under clause (i)
				shall require the approval of not fewer than 14 of the 18 members of the Task
				Force.
									(iii)Additional
				viewsA member of the Task Force who gives notice of an intention
				to file supplemental, minority, or additional views at the time of final Task
				Force approval of the report under clause (ii), shall be entitled to not less
				than 3 calendar days in which to file such views in writing with the staff
				director of the Task Force. Such views shall then be included in the Task Force
				report and printed in the same volume, or part thereof, and their inclusion
				shall be noted on the cover of the report. In the absence of timely notice, the
				Task Force report may be printed and transmitted immediately without such
				views.
									(iv)Transmission of
				reportNo later than November 30, 2011, the Task Force shall
				submit the Task Force bill and final report to the President, the Vice
				President, the Speaker of the House, and the majority and minority leaders of
				both Houses.
									(v)Report to be
				made publicUpon the approval or disapproval of the Task Force
				report pursuant to clause (ii), the Task Force shall promptly make the full
				report, and a record of the vote, available to the public.
									(4)Membership
								(A)In
				generalThe Task Force shall be composed of 18 members designated
				pursuant to subparagraph (B).
								(B)DesignationMembers
				of the Task Force shall be designated as follows:
									(i)The President
				shall designate 2 members, one of whom shall be the Secretary of the Treasury,
				and the other of whom shall be an officer of the executive branch.
									(ii)The majority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
									(iii)The minority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
									(iv)The Speaker of
				the House of Representatives shall designate 4 members from among Members of
				the House of Representatives.
									(v)The minority
				leader of the House of Representatives shall designate 4 members from among
				Members of the House of Representatives.
									(C)Co-chairs
									(i)In
				generalThere shall be 2 Co-Chairs of the Task Force. The
				President, majority leader of the Senate, and Speaker of the House shall
				designate one Co-Chair among the members of the Task Force. The minority leader
				of the Senate and minority leader of the House shall designate the second
				Co-Chair among the members of the Task Force. The Co-Chairs shall be appointed
				not later than 14 days after the date of enactment of this section.
									(ii)Staff
				directorThe Co-Chairs, acting jointly, shall hire the staff
				director of the Task Force.
									(D)DateMembers
				of the Task Force shall be designated by not later than 14 days after the date
				of enactment of this section.
								(E)Period of
				designationMembers shall be designated for the life of the Task
				Force. Any vacancy in the Task Force shall not affect its powers, but shall be
				filled not later than 14 days after the date on which the vacancy occurs in the
				same manner as the original designation.
								(F)CompensationMembers
				of the Task Force shall serve without any additional compensation for their
				work on the Task Force. However, members may be allowed travel expenses,
				including per diem in lieu of subsistence, in accordance with sections 5702 and
				5703 of title 5, United States Code, while away from their homes or regular
				places of business in performance of services for the Task Force.
								(5)Administration
								(A)Authority to
				establish rules and regulationsThe Co-Chairs, in consultation
				with the other members of the Task Force, may establish rules and regulations
				for the conduct of Task Force business, if such rules and regulations are not
				inconsistent with this section or other applicable law.
								(B)QuorumFourteen
				members of the Task Force shall constitute a quorum for purposes of voting,
				meeting, and holding hearings.
								(C)Voting
									(i)Proxy
				votingNo proxy voting shall be allowed on behalf of the members
				of the Task Force.
									(ii)Report,
				recommendations and legislative language
										(I)DatesThe
				Task Force may not vote on any version of the report, recommendations, or
				legislative language before the timing provided for in paragraph
				(3)(B)(i).
										(II)Congressional
				Budget Office and Joint Committee on Taxation EstimatesThe
				Congressional Budget Office and Joint Committee on Taxation shall provide
				estimates of the Task Force report and recommendations (as described in
				subsection (b)(2)(D)) in accordance with section 308(a) and 201(f) of the
				Congressional Budget Act of 1974. The Task Force may not vote on any version of
				the report, recommendations, or legislative language unless a final estimate is
				available for consideration by all the members at least 72 hours prior to the
				vote.
										(D)HearingsThe
				Task Force may, for the purpose of carrying out this section, hold such
				hearings, sit and act at such times and places, take such testimony, receive
				such evidence, and administer such oaths the Task Force considers
				advisable.
								(c)Expedited
				consideration of task force recommendations
							(1)Introduction
								(A)Reconvening
									(i)In the House of
				RepresentativesUpon receipt of a report under subsection
				(b)(3)(B), the Speaker, if the House would otherwise be adjourned, shall notify
				the Members of the House that, pursuant to this section, the House shall
				convene not later than December 7, 2011.
									(ii)In the
				Senate
										(I)ConveningUpon
				receipt of a report under subsection (b)(3)(B), if the Senate has adjourned or
				recessed for more than 2 days, the majority leader of the Senate, after
				consultation with the minority leader of the Senate, shall notify the Members
				of the Senate that, pursuant to this section, the Senate shall convene not
				later than December 7, 2011.
										(II)AdjourningNo
				concurrent resolution adjourning the Senate for more than 3 days shall be in
				order until the Senate votes on passage of the Task Force bill under paragraph
				(2)(B)(iv).
										(B)Introduction of
				Task Force billThe proposed legislative language contained in
				the report submitted pursuant to subsection (b)(3)(B), upon receipt by the
				Congress, shall be introduced not later than December 7, 2011, in the Senate
				and in the House of Representatives by the majority leader of each House of
				Congress, for himself, the minority leader of each House of Congress, for
				himself, or any member of the House designated by the majority leader or
				minority leader. If the Task Force bill is not introduced in accordance with
				the preceding sentence in either House of Congress, then any Member of that
				House may introduce the Task Force bill on any day thereafter. Upon
				introduction, the Task Force bill shall be referred to the appropriate
				committees under subparagraph (C).
								(C)Committee
				considerationA Task Force bill introduced in either House of
				Congress shall be jointly referred to the committee or committees of
				jurisdiction and the Committee on the Budget of that House, which committees
				shall report the bill without any revision and with a favorable recommendation,
				an unfavorable recommendation, or without recommendation, not later than 7
				calendar days after the date of introduction of the bill in that House, or the
				first day thereafter on which that House is in session. If any committee fails
				to report the bill within that period, that committee shall be automatically
				discharged from consideration of the bill, and the bill shall be placed on the
				appropriate calendar.
								(2)Expedited
				Procedures
								(A)Fast track
				consideration in House of Representatives
									(i)Proceeding to
				considerationIt shall be in order, not later than 2 days of
				session after the date on which a Task Force bill is reported or discharged
				from all committees to which it was referred, for the majority leader of the
				House of Representatives or the majority leader’s designee, to move to proceed
				to the consideration of the Task Force bill. It shall also be in order for any
				Member of the House of Representatives to move to proceed to the consideration
				of the Task Force bill at any time after the conclusion of such 2-day period.
				All points of order against the motion are waived. Such a motion shall not be
				in order after the House has disposed of a motion to proceed on the Task Force
				bill. The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. The motion shall not be debatable. A
				motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
									(ii)ConsiderationThe
				Task Force bill shall be considered as read. All points of order against the
				Task Force bill and against its consideration are waived. The previous question
				shall be considered as ordered on the Task Force bill to its passage without
				intervening motion except 100 hours of debate equally divided and controlled by
				the proponent and an opponent, and any motion to limit debate. A motion to
				reconsider the vote on passage of the Task Force bill shall not be in
				order.
									(iii)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a Task Force bill shall
				be decided without debate.
									(iv)Application of
				house rulesExcept to the extent specifically provided in
				paragraph (2)(A), consideration of a Task Force bill shall be governed by the
				Rules of the House of Representatives. It shall not be in order in the House of
				Representatives to consider any Task Force bill introduced pursuant to the
				provisions of this subsection under a suspension of the rules pursuant to
				Clause 1 of House Rule XV, or under a special rule reported by the House
				Committee on Rules.
									(v)No
				amendmentsNo amendment to the Task Force bill shall be in order
				in the House of Representatives.
									(vi)Vote on
				passageImmediately following the conclusion of consideration of
				the Task Force bill, the vote on passage of the Task Force bill shall occur
				without any intervening action or motion, requiring an affirmative vote of
				three-fifths of the Members, duly chosen and sworn. If the Task Force bill is
				passed, the Clerk of the House of Representatives shall cause the bill to be
				transmitted to the Senate before the close of the next day of session of the
				House. The vote on passage shall occur not later than December 23, 2011.
									(vii)VoteThe
				House Committee on Rules may not report a rule or order that would have the
				effect of causing the Task Force bill to be approved by a vote of less than
				three-fifths of the Members, duly chosen and sworn.
									(B)Fast Track
				Consideration in Senate
									(i)In
				generalNotwithstanding Rule XXII of the Standing Rules of the
				Senate, it is in order, not later than 2 days of session after the date on
				which a Task Force bill is reported or discharged from all committees to which
				it was referred, for the majority leader of the Senate or the majority leader’s
				designee to move to proceed to the consideration of the Task Force bill. It
				shall also be in order for any Member of the Senate to move to proceed to the
				consideration of the Task Force bill at any time after the conclusion of such
				2-day period. A motion to proceed is in order even though a previous motion to
				the same effect has been disagreed to. All points of order against the motion
				to proceed to the Task Force bill are waived. The motion to proceed is not
				debatable. The motion is not subject to a motion to postpone. A motion to
				reconsider the vote by which the motion is agreed to or disagreed to shall not
				be in order. If a motion to proceed to the consideration of the Task Force bill
				is agreed to, the Task Force bill shall remain the unfinished business until
				disposed of.
									(ii)DebateAll
				points of order against the Task Force bill and against consideration of the
				Task Force bill are waived. Consideration of the Task Force bill and of all
				debatable motions and appeals in connection therewith shall not exceed a total
				of 100 hours. Debate shall be divided equally between the majority and minority
				leaders or their designees. A motion further to limit debate on the Task Force
				bill is in order, shall require an affirmative vote of three-fifths of the
				Members duly chosen and sworn, and is not debatable. Any debatable motion or
				appeal is debatable for not to exceed 1 hour, to be divided equally between
				those favoring and those opposing the motion or appeal. All time used for
				consideration of the Task Force bill, including time used for quorum calls and
				voting, shall be counted against the total 100 hours of consideration.
									(iii)No
				amendmentsAn amendment to the Task Force bill, or a motion to
				postpone, or a motion to proceed to the consideration of other business, or a
				motion to recommit the Task Force bill, is not in order.
									(iv)Vote on
				passageThe vote on passage shall occur immediately following the
				conclusion of the debate on a Task Force bill, and a single quorum call at the
				conclusion of the debate if requested. Passage shall require an affirmative
				vote of three-fifths of the Members, duly chosen and sworn. The vote on passage
				shall occur not later than December 23, 2011.
									(v)AdjournmentIf,
				by December 23, 2011, either House has failed to adopt a motion to proceed to
				the Task Force bill, paragraph (1)(A)(ii)(II) shall not apply.
									(vi)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a Task Force bill shall be decided without
				debate.
									(C)Rules to
				coordinate action with other House
									(i)ReferralIf,
				before the passage by 1 House of a Task Force bill of that House, that House
				receives from the other House a Task Force bill, then the Task Force bill of
				the other House shall not be referred to a committee and shall immediately be
				placed on the calendar.
									(ii)ProcedureIf
				the Senate receives the Task Force bill passed by the House of Representatives
				before the Senate has voted on passage of the Task Force bill—
										(I)the procedure in
				the Senate shall be the same as if no Task Force bill had been received from
				House of Representatives; and
										(II)the vote on
				passage in the Senate shall be on the Task Force bill of the House of
				Representatives.
										(iii)Treatment of
				task force bill of other houseIf 1 House fails to introduce or
				consider a Task Force bill under this section, the Task Force bill of the other
				House shall be entitled to expedited floor procedures under this
				section.
									(iv)Treatment of
				companion measures in the SenateIf following passage of the Task
				Force bill in the Senate, the Senate then receives the Task Force bill from the
				House of Representatives, the House-passed Task Force bill shall not be
				debatable. The vote on passage of the Task Force bill in the Senate shall be
				considered to be the vote on passage of the Task Force bill received from the
				House of Representatives.
									(v)VetoesIf
				the President vetoes the Task Force bill, debate on a veto message in the
				Senate under this section shall be 1 hour equally divided between the majority
				and minority leaders or their designees.
									(3)SuspensionNo
				motion to suspend the application of this subsection shall be in order in the
				Senate or in the House of
				Representatives.
							.
			(b)FundingFrom
			 the amounts appropriated or made available and remaining unobligated under
			 division A (other than under title X of division A) of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5), there is rescinded pro rata an
			 aggregate amount equal to $9,000,000, which amount shall be made available
			 without need for further appropriation to the Bipartisan Task Force for
			 Responsible Fiscal Action to carry out the purposes of the Bipartisan Task
			 Force for Responsible Fiscal Action, and which shall remain available through
			 fiscal year 2013. Not later than 14 days after the date of enactment of this
			 section, the Director of the Office of Management and Budget shall administer
			 the rescission and make available such amount to the Bipartisan Task Force for
			 Responsible Fiscal Action.
			6.Repeal of income
			 tax on individuals
			(a)In
			 generalChapter 1 of the
			 Internal Revenue Code of 1986 is amended by striking the following
			 provisions:
				(1)Part I of
			 subchapter A.
				(2)Subpart A of part
			 IV of subchapter A.
				(3)Sections 31, 32,
			 35, 36, and 36A.
				(b)Repeal of
			 alternative minimum tax for individualsSection 55 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Exemption for
				noncorporate taxpayersThe
				tentative minimum tax for any taxpayer other than a corporation shall be
				zero.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2021.
			7.Prioritization
			 for repayment of national debtTo take into account the national security
			 concerns of the United States, the Secretary of the Treasury, in consultation
			 with the Secretary of State, shall prioritize the repayment of the national
			 debt and shall take into account circumstances in which the Secretary of the
			 Treasury determines the early repayment of outstanding debt is detrimental to
			 the fiscal stability of the United States.
		8.Study and
			 report
			(a)StudyThe Secretary of the Treasury, in
			 consultation with the Chairman of the Federal Reserve, shall—
				(1)analyze methods to
			 prevent and relieve any distortions among economic sectors created by the
			 implementation of this Act,
				(2)make
			 recommendations regarding the application of the transaction fee established
			 under this Act to barter transactions which do not involve a payment
			 instrument,
				(3)assess the
			 transaction fee established under this Act as a tool of Federal fiscal policy,
			 including an impact analysis on the elimination or retention of existing tax
			 expenditures, incentives, penalties, and credits, including—
					(A)the earned income
			 credit,
					(B)the alternative
			 minimum tax,
					(C)the child tax
			 credit, and
					(D)the deduction for
			 mortgage interest,
					(4)analyze the extent
			 to which the transaction fee could offset the cost to the Federal Government of
			 increasing discretionary and mandatory spending, particularly expenditures
			 related to education, defense, Social Security, Medicare, and Medicaid,
				(5)make
			 recommendations with respect to the Internal Revenue Service, which—
					(A)assume the
			 transition and grand­fa­ther­ing of all existing personnel of the Internal
			 Revenue Service,
					(B)identify the
			 elements of the current Internal Revenue Service needed to administer the
			 transaction fee, and
					(C)examine the
			 feasibility of modifying the overall mission and jurisdiction of the Internal
			 Revenue Service from one focused on tax law application to one focused on
			 uncovering waste, fraud, and abuse throughout the Federal Government,
			 and
					(6)make
			 determinations and recommendations for methods of phasing out the income tax on
			 individuals before its repeal under section 4 in a manner which is consistent
			 with the purposes described in section 2(b)(3).
				(b)ReportThe
			 Secretary of the Treasury shall, not later than 1 year after the date of the
			 enactment of this Act, submit to Congress a written report containing the
			 results, determinations, and recommendations of the Secretary under subsection
			 (a).
			
